Strout, J.
This is an action by a married woman against another woman for alienating the affections of plaintiff’s husband. The cause comes up on exceptions to a ruling sustaining a demurrer to the declaration.
This court 'held in Doe v. Roe, 82 Maine, 503, that such suit could not be maintained. We are aware that in some jurisdictions it is held otherwise: but we are satisfied with the reasons given in that case, and adhere to them. As said in that.case, “an action in favor of the husband- for the seduction of his wife has been regarded of doubtful expediency.” Such actions “seem to be better calculated to inflict pain upon the innocent members of the families of the parties than to secure redress to the persons injured.”
We are not disposed to enlarge the range of this class of actions.

Exceptions overruled.